 

Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 1, 2017 by and
between Cyclacel Pharmaceuticals, Inc., a Delaware corporation, (“Company”) and
Spiro Rombotis (“the Executive”).

 

WHEREAS, Company and the Executive were parties to an Employment Agreement dated
January 1, 2014, which expires by its terms on January 1, 2017;

 

WHEREAS, the Company and the Executive mutually extended the term of the
Employment Agreement dated January 1, 2014 through December 31, 2017;

 

WHEREAS, Company desires to continue to retain the Executive’s services as its
President and Chief Executive Officer; and

 

WHEREAS, Company and the Executive are desirous of agreeing the terms and
conditions of the Executive’s employment with the Company as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions herein contained, the parties hereby agree as follows:

 

1.          Employment. Company hereby employs the Executive and the Executive
accepts such employment according to the terms and conditions set forth in this
Agreement.

 

2.          Term. Except for earlier termination as hereinafter provided for,
the term of the Executive’s employment hereunder shall be for a period
commencing on January 1, 2017 (“Commencement Date”) and continuing through
January 1, 2019; the second anniversary of the Commencement Date.
Notwithstanding the foregoing, the Executive’s employment by the Company
hereunder may be earlier terminated, subject to Section 9 hereof, upon the
occurrence of any one of the following events: (i) the Company’s decision to
terminate the Executive, (ii) the Executive’s decision to voluntarily resign or
retire at any time or (iii) the parties’ mutual agreement in writing to
terminate the Executive’s employment hereunder at any time. The period of time
between the Commencement Date and termination of the Executive’s employment
hereunder shall be referred to herein as the “Employment Period”.

 

3.          Position and Services.

 

(a)          The Executive will hold the position of President and Chief
Executive Officer of the Company. The Executive will report directly to the
Board of Directors of the Company (the “Board”) and shall have such duties,
responsibilities and authority with respect to such positions as are set forth
in the Bylaws of the Company, which duties and responsibilities shall in all
events include, but not be limited to, overall management responsibility for the
operations and administration of the Company.

 

 

 

 

(b)          The Executive will be expected to be in the full-time employment of
the Company, to devote substantially all of his business time, attention and
efforts to the performance of his duties hereunder. Notwithstanding the
foregoing, the Executive may make and manage personal business investments of
his choice and serve in any capacity with any civic, educational or charitable
organization, or any trade association, without seeking or obtaining approval by
the Board, provided such activities and service do not materially interfere or
conflict with the performance of his duties hereunder or violate the
non-competition provisions of Section 12 hereof.

 

(c)          The Executive expressly agrees that during the Employment Period he
will not be interested, directly or indirectly, in any form, fashion or manner,
as a partner, officer, director, advisor, employee, consultant, controlling
stockholder or in any other form or capacity, in any other business or company,
except that he would not be prohibited by Section 12 hereof to serve as (a)
member of one other Board of Directors of a commercial organization, or (b) a
member of one or more Boards of Directors or Trustees of a charitable
organization, as may, upon advance notice from the Executive be approved by the
Board in its discretion after consideration of possible conflicts,
reputation(al) effects, time requirements and other interests of the Company.

 

The Executive is currently serving as a Class 2 director on the Company’s Board
for a term ending at the 2020 annual meeting. The Board will use its best
efforts to cause the nomination of the Executive thereafter for reelection as
Class 2 director to the Board for successive terms, at every time at which Class
2 directors are nominated to the stockholders for election, as long as the
Executive serves as President and Chief Executive Officer unless the Executive
declines such nomination in writing to the Board. As with all members of the
Board, the Executive’s continuation as a director requires election as a
director by the stockholders whenever directors are to be elected by the
stockholders. If the Executive ceases to serve as President and Chief Executive
Officer for any reason and the Board thereafter requests that the Executive
resigns as a director of the Board, the Executive shall immediately resign as a
director.

 

4.          Base Salary. Company shall pay to the Executive an initial base
salary at an annual rate of $530,553, subject to applicable income and
employment tax withholdings and all other required and authorized payroll
deductions and withholdings. The Executive’s salary shall be payable at the same
time and basis as the Company pays its payroll in general. Increases in the
Executive’s annual base salary during the Employment Period may be effected from
time to time based upon the review and approval of the Compensation Committee of
the Board (the “Compensation Committee”). During the Employment Period, the
Executive’s base salary rate shall not be reduced below the initial base salary
rate provided hereunder, nor below any increased base salary rate that may be
effected as provided hereunder, except if the Board, in response to
exceptionally adverse business circumstances makes a general temporary reduction
in the compensation of the executives of the Company.

 

 2 

 

 

5.          Annual Incentive Bonus. In addition to the Executive’s base salary
as provided above, the Executive will be eligible for an annual cash incentive
bonus for each calendar year of the Employment Period. The bonus for which the
Executive is eligible for each such year will be based on a target percentage of
the then current base salary, which target percentage shall be at least 50% of
Executive’s then current base salary. The determination of the amount of the
annual cash incentive bonus will be based upon the satisfaction of performance
criteria established by the Compensation Committee in its discretion and upon
consultation with the Executive at the beginning of each year and subject to the
approval of the Board. Depending on the Executives performance against the
performance criteria, the actual annual cash incentive bonus may be more, equal
to or less than the target. Such performance criteria will include corporate
performance goals consistent with the Company’s business plan for the year, as
well as individual objectives for the Executive’s performance that may be
separate from, but are consistent with, the Company’s business plan. The final
determinations as to the actual corporate and individual performance against the
pre-established goals and objectives, and the amount of the bonus payout in
relationship to such performance, will be made by the Compensation Committee in
its sole discretion. To the extent the Company awards the Executive a cash
bonus, the bonus, if payable, shall be calculated and paid no later than two and
a half months following the later of the close of the calendar or Company fiscal
year to which such bonus relates.

 

6.          Executive Benefits. The Executive shall be entitled to receive
employment benefits in accordance with the Company’s benefit policies in effect
from time to time, including without limitation, 401(k) plan, medical, dental
and life insurance, accidental death, travel accident, short and long term
disability insurance, profit sharing, long term incentive plans, and 15 working
days of paid vacation annually.

 

7.          Expenses. The Company shall reimburse the Executive for all
reasonable and necessary expenses incurred by him in connection with the
performance of his services for the Company upon submission of expense reports
and documentation in accordance with the Company’s policies. The Company may
request additional documentation or a further explanation to substantiate any
expense submitted for reimbursement, and retains the discretion to approve or
deny a request for reimbursement. If an expense reimbursement is not exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment. Any expense
reimbursements subject to Section 409A of the Code shall be made no later than
the end of the calendar year following the calendar year in which such business
expense is incurred by the Executive.

 

8.          Indemnification. The Company shall indemnify the Executive in
accordance with the Company’s By-laws. The Company agrees that it will make all
commercially reasonable efforts to keep in full force and effect, for the
duration of all applicable statute of limitations periods, directors and
officers liability insurance policies on terms at least as favorable to the
Executive as those in effect on the date hereof.

 

9.          Termination. This Agreement does not grant the Executive any right
or entitlement to be retained by the Company. In the event of termination by the
Company of the Executive’s employment under the circumstances described below in
this Section 9, the Executive shall be entitled to the severance pay and
benefits so specified.

 

 3 

 

 

(a)          Certain Definitions. For purposes of this Section 9, the following
terms shall have the meanings given below:

 

(i)          Termination For Cause. The employment of the Executive hereunder
shall be deemed to have been terminated “For Cause” if the Company shall have
terminated the Executive as a result of any of the following: (A) any act
committed by the Executive which shall represent a breach in any material
respect of any of the terms of this Agreement and which breach is not cured
within 30 days of receipt by the Executive of written notice from the Company of
such breach; (B) improper conduct, consisting of any willful act or omission
with the intent of obtaining, to the material detriment of the Company, any
benefit to which the Executive would not otherwise be entitled; (C) gross
negligence, consisting of wanton and reckless acts or omissions in the
performance of the Executive’s duties to the material detriment of the Company;
(D) addiction to drugs or chronic alcoholism or (E) any conviction of, or plea
of nolo contendere to, a crime (other than a traffic violation) under the laws
of the United States, the United Kingdom, or any of their respective political
subdivisions, provided that the Executive receives a copy of a resolution duly
adopted by a two thirds majority affirmative vote of the membership of the Board
excluding the Executive, at a meeting of the Board called and held for such
purpose after the Executive has been given reasonable notice of such meeting and
has been given an opportunity, together with his counsel, to be heard by the
Board, finding that in the good faith opinion of the Board the Executive was
guilty of the conduct set forth and specifying the particulars thereof in
detail.

 

(ii)         Termination Without Cause. The employment of the Executive
hereunder shall be deemed to have been terminated “Without Cause” upon (A)
termination of employment by the Company for any reason other than the reasons
specified in Section 9(a)(i) hereof as termination “For Cause” or the reasons
specified in Section 9(a)(iii) hereof as termination because of the Executive’s
Disability or Death, (B) termination of employment by the Company by virtue of
the expiry of the Employment Period on 1 January 2019 (or any specific extension
thereof), unless the Company has offered in writing to renew the Executive’s
employment after the expiry of the Employment Period on terms no less favorable
than those provided in this Agreement (in which case if the Executive does not
accept renewal of his employment, the termination of his employment by virtue of
the expiry of the Employment Term will be deemed a resignation by the
Executive), or (C) termination of employment by the Executive within 30 days
following a “Constructive Termination” event. For purposes hereof, the following
shall constitute Constructive Termination events: (1) any removal of the
Executive from the position of President or Chief Executive Officer, (2) any
material reduction of the Executive’s duties, responsibilities or authority,
including any change in the Executive’s positions as President or Chief
Executive Officer that results in such a reduction, (3) a material reduction by
the Company in the Executive’s base salary in effect on the date hereof or as
may be increased from time to time except if the Board in response to
exceptional adverse business circumstances makes a general temporary reduction
in the compensation of the executives of the Company, (4) the Company requiring
the Executive without the Executive’s express written consent to be based
anywhere other than within 50 miles of a Company office existing as of the date
of this Agreement, unless the Executive would be based closer to his primary
residence and except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s present business travel
obligations, or (5) a material breach of this Agreement by the Company.

 

 4 

 

 

The foregoing shall be treated as Constructive Termination events hereunder
following the expiration of 30 days from the date the Executive has notified
Company (within 90 days) of the occurrence of such event and the Executive’s
intention to treat such event as a constructive termination and terminate the
Executive’s employment on the basis thereof, provided that Company has not cured
the constructive termination event before the expiration of such 30-day period.
The Executive’s termination will be effective upon the expiration of the 30-day
period.

 

(iii)        Disability. The Executive shall be treated as having suffered a
“Disability” if the Executive is prevented from performing his duties hereunder
by reason of illness or injury for a period of either (A) six or more
consecutive months from the First Date of Disability (as defined below) or (B)
eight months in the aggregate during any 12-month period. The date as of which
the Executive is first absent from employment as a result of such illness or
injury shall be referred to herein as the “First Date of Disability”.
Notwithstanding the foregoing, if and only to the extent that Executive’s
disability is a trigger for the payment of deferred compensation, as defined in
Section 409A of the Code, “disability” shall have the meaning set forth in
Section 409A(a)(2)(C) of the Code.

 

(iv)        Change in Control. A “Change in Control” shall be deemed to have
taken place if:

 

(A) there shall be consummated any consolidation or merger of the Company in
which Company is not the continuing or surviving corporation or pursuant to any
transaction in which shares of the Company’s capital stock are converted into
cash, securities or other property, or any sale, lease, exchange or other
transfer in one transaction or a series of transactions contemplated or arranged
by any party as a single plan of all or substantially all of the assets of the
Company, or the approval of a plan of complete liquidation or dissolution of the
Company adopted by the stockholders of the Company; or

 

(B) any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall after
the date hereof become the beneficial owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the voting power of all then outstanding securities
of the Company having the right under ordinary circumstances to vote in an
election of the Board (including, without limitation, any securities of the
Company that any such person has the right to acquire pursuant to any agreement,
or upon exercise of conversion rights, warrants or options, or otherwise, shall
be deemed beneficially owned by such person); or

 

(C) individuals who at the date hereof constitute the entire Board and any new
directors whose election by the Board, or whose nomination for election by the
Company’s stockholders, shall have been approved by a vote of at least a
majority of the directors then in office who either were directors at the date
hereof or whose election or nomination for election shall have been so approved
(the “Continuing Directors”) shall cease for any reason to constitute a majority
of the members of the Board; and

 

 5 

 

 

provided further that in each of the foregoing cases, the Change of Control also
meets all of the requirements of a “change in the ownership of a corporation”
within the meaning of Treasury Regulation §1.409A-3(i)(5)(v), a “change in the
effective control of a corporation” within the meaning of Treasury Regulation
§1.409A-3(i)(5)(vi) or a “a change in the ownership of a substantial portion of
the corporation’s assets” within in the meaning of Treasury Regulation
§1.409A-3(i)(5)(vii).

 

(b)         Termination Without Cause. In the event of termination of the
Executive’s employment hereunder by Company “Without Cause” (other than for a
Termination for a Change of Control hereinafter separately provided for) the
Executive shall be entitled to the following severance pay and benefits:

 

(i)          Severance Pay - severance payments in the form of continuation of
the Executive’s base salary as in effect immediately prior to such termination
for a period of 12 months commencing on the sixtieth (60th) day following the
effective date of such termination;

 

(ii)         Benefits Continuation - continued coverage under the Company’s
medical care and life insurance benefit plans in which the Executive is
participating at the time of termination, or equivalent coverage thereof, on the
same terms as applicable to other executive employees of the Company from time
to time, over the same period with respect to which the Executive’s base salary
is continued as provided in Section 9(b)(i) hereof; provided, however, that the
Company’s obligation to provide such coverages shall be terminated if the
Executive obtains substitute coverage from another employer of the Executive at
any time during the continuation period; the Executive shall be obligated to
notify Company of any such substitute coverage and the date of commencement
thereof promptly upon obtaining any such coverage. The Executive shall be
entitled, at the expiration of the period of benefits continuation under this
Section 9(b)(ii), to elect continued medical coverage upon timely election of
COBRA continuation coverage, in accordance with Section 4980B of the Internal
Revenue Code of 1986, as amended (or any successor provision thereto) with the
Company premiums paid at the same percentage as prior to the Executive’s
termination; provided that, if COBRA continuation coverage is otherwise earlier
terminated under applicable law, then, in lieu of coverage, the Company will pay
its share of the monthly Company premium in effect prior to the termination of
COBRA continuation coverage directly to the Executive each month for the
remainder of the relevant period. Any amounts paid by the Company on Executive’s
behalf under this Section 9(b)(ii) to continue the Executive’s medical care and
life insurance benefits shall be recorded as additional income pursuant to
Section 6041 of the Code and shall not be entitled to any tax qualified
treatment; and

 

(iii)        Stock Options - all options to purchase shares of the Company’s
common stock held by the Executive and which are vested immediately prior to
termination of employment shall become exercisable for a period of six months
following the effective date of termination of employment.

 

 6 

 

 

(c)          Termination following Change in Control. In the event of
termination of the Executive’s employment within six months following a Change
of Control the Executive shall be entitled to the following severance pay and
benefits:

 

(i)          Severance Pay -Severance payments in the form of continuation as
the Executive’s base salary as in effect immediately prior to such termination
for a period of 24 months commencing on the sixtieth (60th) day following the
effective date of termination;

 

(ii)         Benefits Continuation - continued coverage under the Company’s
medical care and life insurance benefit plans in which the Executive is
participating at the time of termination, or equivalent coverage thereof, on the
same terms as applicable to other executive employees of the Company from time
to time, over the same period with respect to which the Executive’s base salary
is continued as provided in Section 9(c)(i) hereof; provided, however, that the
Company’s obligation to provide such coverages shall be terminated if the
Executive obtains substitute coverage from another employer of the Executive at
any time during the continuation period; the Executive shall be obligated to
notify Company of any such substitute coverage and the date of commencement
thereof promptly upon obtaining any such coverage. The Executive shall be
entitled, at the expiration of the period of benefits continuation under this
Section 9(c)(ii), to elect continued medical coverage upon timely election of
COBRA continuation coverage, in accordance with Section 4980B of the Internal
Revenue Code of 1986, as amended (or any successor provision thereto) with the
Company premiums paid at the same percentage as prior to the Executive’s
termination; provided that, if COBRA continuation coverage is otherwise earlier
terminated under applicable law, then, in lieu of coverage, the Company will pay
its share of the monthly Company premium in effect prior to the termination of
COBRA continuation coverage directly to the Executive each month for the
remainder of the relevant period. Any amounts paid by the Company on Executive’s
behalf under this Section 9(c)(ii) to continue the Executive’s medical care and
life insurance benefits shall be recorded as additional income pursuant to
Section 6041 of the Code and shall not be entitled to any tax qualified
treatment; and

 

(iii)        Stock Options - all options to purchase shares of the Company’s
common stock held by the Executive shall be vested and be exercisable for a
period of 18 months following the effective date of termination; and

 

(iv)        Return to London - the Company will reimburse Executive for out of
pocket expenses reasonably incurred by the Executive, subject to an aggregate
cap of $15,000, in connection with the relocation of Executive’s family and
household goods from the New York-New Jersey metropolitan area to London,
provided, however, that (i) the Executive actually relocates his family and
household goods within one year following the date the termination of his
employment becomes effective; and (ii) all such expenses are reimbursed on or
before the last day of the second taxable year following the year in which the
Executive’s employment terminated.

 

 7 

 

 

(v)         280G Excise Tax - it is the intention of Executive and the Company
that no payments made or benefits provided by the Company to or for the benefit
of Executive under this Agreement or any other agreement or plan pursuant to
which Executive is entitled to receive payments or benefits shall be subject to
the excise tax imposed on the Executive by Section 4999 of the Code (the “280G
Excise Tax”), relating to golden parachute payments. The Company agrees that in
the event any payments to Executive pursuant to this Agreement would result in a
payment to Executive that would trigger any 280G Excise Tax, if appropriate and
permissible, the Company shall first submit to its stockholders for approval the
transaction that may result in the imposition of the 280G Excise Tax upon
Executive in accordance with the regulations of the Internal Revenue Code
governing shareholder approval of transactions giving rise to 280G Excise Tax
liability.

 

(d)          Termination Upon Disability or Death. In the event of termination
of the Executive’s employment hereunder on account of the Executive’s
“Disability” or death, the Executive or the Executive’s heirs, estate or
personal representatives under law, as applicable, shall be entitled to the
following severance pay and benefits:

 

(i)          Severance Pay - severance payments in the form of continuation of
the Executive’s base salary as in effect immediately prior to such termination
for a period of 12 months commencing on the sixtieth (60th) day following the
effective date of the termination, reduced by any amounts paid to the Executive
in the time period following the First Date of Disability and until the date of
termination, and any payments received from any short-term or long-term
disability plan of the Company;

 

(ii)         Benefits Continuation - the same benefits as provided in Section
9(c)(ii) above, to be provided during the Employment Period while the Executive
is suffering from Disability and for a period of 12 months following the
effective date of termination of employment by reason of Disability; and

 

(iii)        Stock Options - all options to purchase shares of the Company’s
common stock held by the Executive which are exercisable immediately prior to
termination of employment shall remain exercisable for a period of 12 months
following the effective date of termination of employment.

 

(e)          Other Terminations. In the event of termination of the Executive’s
employment hereunder for any reason other than those specified in subsections
(b) through (d) of this Section 9, the Executive shall not be entitled to any
severance pay, benefits continuation or stock option rights contemplated by the
foregoing provisions of this Section 9, except as otherwise provided in the
applicable benefit plans of the Company that cover the Executive.

 

(f)          Accrued Rights. Notwithstanding the foregoing provisions of this
Section 9, in the event of termination of the Executive’s employment hereunder
for any reason, the Executive shall be entitled to payment of any unpaid portion
of his base salary, computed on a pro-rata basis through the effective date of
termination, and payment of any accrued but unpaid rights in accordance with the
terms of any incentive bonus or employee benefit plan or program of the Company.

 

 8 

 

 

(g)          Conditions to Severance Benefits. (i) As conditions of the
Executive’s entitlement and continued entitlement to the severance payments and
benefits provided by this Section 9, the Executive is required to (i) honor in
accordance with their terms the provisions of Sections 10, 11 and 12 hereof and
(ii) execute and honor the terms of a waiver and release of claims against the
Company substantially in the form attached hereto as Exhibit A (and as may be
modified consistent with the purposes of such waiver and release to reflect
changes in law following the date hereof), which must be effective and
irrevocable prior to the sixtieth (60th) day following the effective date of the
termination of the Executive’s employment. The parties hereto agree that the
Executive is under no affirmative obligation to seek to mitigate or offset the
severance payments and benefits provided by this Section 9.

 

(ii)        For purposes only of this Section, the Executive shall be treated as
having failed to honor the provisions of Sections 10, 11 or 12 hereof only upon
the passing of a resolution by a majority of the Board making such a
determination following notice of the alleged failure by Company to the
Executive, an opportunity for the Executive to cure the alleged failure for a
period of 30 days from the date of such notice and the Executive’s opportunity
to be heard on the issue by the Board.

 

(iii)        Stock Options. Notwithstanding any other provisions of this
Agreement to the contrary, in the event that the Executive continues to serve as
a member of the Board following his termination of employment from the Company,
his rights with respect to vesting and exercisability of his then outstanding
options shall continue under the same terms and conditions as if the Executive
had not terminated employment until such time as the Executive is no longer
providing services to the Company as a non-executive member of the Board. In
addition, any option which is deemed to be an Incentive Stock Option pursuant to
Section 422 of the Code, shall become a Nonqualified Stock Option on the date
that is three months after termination of Executive’s employment.

 

10.         Confidentiality. The Executive agrees that he will not at any time
during the term hereof or thereafter for any reason, in any fashion, form or
manner, either directly or indirectly, divulge, disclose or communicate to any
person, firm, corporation or other business entity, in any manner whatsoever,
any confidential information or trade secrets concerning the business of the
Company (including the business of any unit thereof), including, without
limiting the generality of the foregoing, the names of any of its customers, the
prices at which it obtains or has obtained any products or services, the
techniques, methods or systems of its operation or management, any customer
proposals or other business opportunities, any information regarding its
financial matters, or any other material information concerning the business of
the Company, its manner of operation, its plans or other material data. The
provisions of this paragraph shall not apply to (i) information disclosed in the
performance of the Executive’s duties to the Company based on his good faith
belief that such a disclosure is in the best interests of the Company; (ii)
information that is public knowledge; (iii) information disseminated by the
Company to others in the ordinary course of the Company’s business, in order to
further such business, provided the recipient of such information agrees to be
subject to a confidentiality obligation at least comparable to that herein; (iv)
information or knowledge lawfully received by the Executive from a third party
who, based upon due inquiry by the Executive, is not bound by a confidential
relationship to the Company; or (v) information disclosed under a requirement of
law or as directed by applicable legal authority having jurisdiction over the
Executive.

 

 9 

 

 

11.         Inventions. (i) To the extent that any of the Company’s current or
future products or services relate to, embody or incorporate concepts,
technology or products of any kind relevant to the Company or its subsidiaries
or affiliates that the Executive directly or indirectly conceived or developed
prior to the date hereof during the period of his employment by Company (“Prior
Technology”), the Executive assigns in perpetuity to Company any and all of his
rights, title and interests, if any, to utilize, without any cost to the
Company, such Prior Technology, and the Executive agrees to assist Company in
taking all action that may be reasonably required, at the Company’s expense, to
secure for the Company the benefits of the Executive’s ownership or rights, if
any, to use all such Prior Technology.

 

(ii) The Executive is hereby retained in a capacity such that the Executive’s
responsibilities include the making of technical, managerial and promotional
contributions of value to the Company. The Executive hereby assigns to Company
all rights, title and interest in such contributions and inventions made or
conceived by the Executive alone or jointly with others which relate to the
business of the Company. This assignment shall include (a) the right to file and
prosecute patent applications on such inventions in any and all countries, (b)
the patent applications filed and patents issuing thereon, and (c) the right to
obtain copyright, trademark or trade name protection for any such work product.
The Executive shall promptly and fully disclose all such contributions and
inventions to the Company and assist the Company in obtaining and protecting the
rights therein (including patents thereon), in any and all countries; provided,
however, that said contributions and inventions will be the property of the
Company, whether or not patented or registered for copyright, trademark or trade
name protection, as the case may be. Inventions conceived by the Executive which
are not related to the business of the Company (as determined in good faith by
the Board), will remain the property of the Executive.

 

12.         Non-Competition. (i) the Executive agrees that he shall not during
the Employment Period and for a period of one year after the termination or end
thereof for any reason, without the approval of the Board which, after the end
of the Employment Period, shall not unreasonably be withheld or delayed,
directly or indirectly, alone or as partner, joint venturer, officer, director,
employee, consultant, agent, independent contractor or controlling stockholder
(other than as provided below) of any Company or business, engage in any
“Competitive Business” within the United States and within the United Kingdom.
For purposes of the foregoing, the term “Competitive Business” shall mean any
business involved in the research, development, or sale of anticancer targeted
therapeutics that are nucleoside analogues, CDK inhibitors or Aurora/VEGFR2
inhibitors and/or medicines for the treatment of radiation dermatitis or
xerostomia or any other business in which the Company has been engaged up to and
until the relevant time (as determined by the Board of Directors); provided
that, this provision shall in no way prevent the Executive, after the end of the
Employment Period, from being employed as a consultant.

 

 10 

 

 

(ii) Notwithstanding the provisions of clause (i) above or any other provision
of this Agreement to the contrary, the Executive shall not be prohibited during
the period applicable under clause (i) above from acting as a passive investor
where (a) in the case of a Competitive Business being a public corporation, the
Executive owns not more than five percent (5%) of the issued and outstanding
capital stock or such higher percentage or amount as may be approved by the
Board upon notice from the Executive prior to obtaining such interest; provided,
however, that the Executive shall not be treated as having violated the
provisions of this Section 12 if in good faith he is unaware that an entity in
which he has an investment interest would be treated as a Competitive Business
and, upon becoming aware of such involvement, the Executive makes reasonable
efforts to divest himself of his interest in such business; (b) in the case of
any employer or entity other than a Competitive Business that is engaged in, or
whose affiliates are engaged in, the development or marketing of products or
technologies that are directly or indirectly competitive with any product or
technology that is developed or marketed or proposed to be developed or marketed
by Company during the Employment Period, the Executive owns not more than five
percent (5%) of the issued and outstanding capital stock; or (c) receiving
stock, options or warrants from any entity with which the Executive can have a
relationship pursuant to clause (i) above as part of the Executive’s
compensation for services rendered or to be rendered.

 

13.         Breach of Restrictive Covenants. The parties agree that a breach or
violation of Sections 10, 11 or 12 hereof will result in immediate and
irreparable injury and harm to the innocent party, who shall have, in addition
to any and all remedies of law and other consequences under this Agreement, the
right to an injunction, specific performance or other equitable relief to
prevent the violation of the obligations hereunder.

 

14.         Non-Disparagement. The Executive agrees that he will not, whether
during his provision of services to the Company or thereafter, directly or
indirectly, make, cause to be made, or ratify any statement, public or private,
oral or written, to any person that disparages, either professionally or
personally, the Company or any of its affiliates, past and present, and each of
them, as well as its and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, assigns, and successors,
past and present, and each of them.

 

15.         Notices. Any notice required to be given pursuant to the provisions
of this Agreement shall be in writing and, if mailed, sent by registered mail,
postage prepaid, to the party named at the address set forth below, or at such
other address as each party may hereafter designate in writing to the other
party:

 

  Company: 200 Connell Drive #1500     Berkeley Heights, NJ 07922     Attention:
Chairman of the Board         with a copy to (which copy will not constitute
notice):         Mintz Levin Cohn Ferris Glovsky & Popeo, P.C.     666 Third
Avenue     New York, New York 10017     Attention:  Joel Papernik, Esq.

 



  Executive: c/o Cyclacel Pharmaceuticals, Inc.     200 Connell Drive #1500    
Berkeley Heights, NJ 07922

 

 

 11 

 

  

Any such notices shall be deemed to have been delivered when served personally
in the manner specified above.

 

16.         Dispute Resolution. The parties shall waive trial by jury in any
dispute between them.

 

17.         Entire Agreement.

 

(a)          Change, Modification, Waiver. No change or modification of this
Agreement shall be valid unless it is in writing and signed by each of the
parties hereto. No waiver of any provision of this Agreement shall be valid
unless it is in writing and signed by the party against whom the waiver is
sought to be enforced. The failure of a party to insist upon strict performance
of any provision of this Agreement in any one or more instances shall not be
construed as a waiver or relinquishment of the right to insist upon strict
compliance with such provision in the future.

 

(b)          Integration of All Agreements. This Agreement constitutes the
entire Agreement between the parties and is intended to be an integration of all
agreements between the parties with respect to the Executive’s service with
Company. Except as provided in Section 8 hereof concerning the Indemnification
Agreement, any and all prior agreements between the Executive and the Company
with respect to the Executive’s service with the Company are hereby revoked.

 

(c)          Severability of Provisions. If for any reason any provision of this
Agreement should be declared void or invalid, such declaration shall not affect
the validity of the rest of this Agreement, which shall remain in force as if
executed with the void or invalid provision eliminated.

 

18.         Binding Effect. This Agreement shall be binding upon all parties
hereto and their heirs, successors and assigns. This Agreement shall be
assignable by Company to any entity acquiring all or substantially all of the
assets of the Company.

 

19.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.

 

20.         Miscellaneous.

 

(a)          Form. As employed in this Agreement, the singular form shall
include, if appropriate, the plural.

 

(b)          Headings. The headings employed in this Agreement are solely for
the convenience and reference of the parties and are not intended to be
descriptive of the entire contents of any paragraph and shall not limit or
otherwise affect any of terms, provisions, or construction thereof.

 

 12 

 

 

21.         Compliance with Section 409A of the Code.

 

(a)          To the extent any of the benefits payable under Section 9(b), (c)
or (d) of this Agreement constitute non-qualified deferred compensation subject
to Section 409A of the Code, the following provisions shall apply:

 

(i)          Any termination of employment triggering payment of such benefits
must constitute a “separation from service” under Section 409A of the Code
before distribution of such benefits can commence. For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on the
part of the Executive, but shall only act as a delay until such time as a
“separation from service” occurs.

 

(ii)         If the Executive is a “specified employee” (as that term is used in
Section 409A of the Code and regulations and other guidance issued thereunder)
on the date his separation from service becomes effective, any benefits payable
under Section 9 that constitute non-qualified deferred compensation subject to
Section 409A of the Code shall be delayed until the earlier of (A) the business
day following the six-month anniversary of the date his separation from service
becomes effective, and (B) the date of the Employee’s death, but only to the
extent necessary to avoid the imposition of accelerated or increased income
taxes, excise taxes or other penalties under Section 409A of the Code. On the
earlier of (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (B) the Executive’s death,
the Company shall pay the Executive in a lump sum the aggregate value of the
non-qualified deferred compensation that the Company otherwise would have paid
the Executive prior to that date under Section 9 of this Agreement.

 

(iii)        It is intended that each installment of the payments and benefits
provided under Section 9 this Agreement shall be treated as a separate “payment”
for purposes of Section 409A of the Code. In particular, if the installment
severance payments set forth in Sections 9(b)(i), 9(c)(i) and 9(d)(i) of this
Agreement otherwise qualify under Treas. Reg. §1.409A-1(b)(9)(iii) as an
involuntary separation plan, the installment severance payments shall be divided
into two portions. That number of installments commencing on the first payment
date set forth in Sections 9(b)(i), 9(c)(i) and 9(d)(i) of this Agreement that
are in the aggregate less than two times the applicable compensation limit under
Section 401(a)(17) of the Code for the year in which the termination of the
Executive’s employment occurs (provided the termination of the Executive’s
employment is also a “separation from service”) shall be payable in accordance
with Treas. Reg. §1.409A-1(b)(9)(iii) as an involuntary separation plan. The
remainder of the installments shall be paid in accordance with Sections 21(a)(i)
and (ii) above.

 

(iv)        Neither the Company nor Executive shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A of the Code.

 

(b)          Notwithstanding any other provision of this Agreement to the
contrary, if any term in the Agreement is ambiguous, such term or terms shall be
interpreted in a manner that avoids the inclusion of compensation in income
under Section 409A(a)(1) of the Code. For purposes of clarification, this
Section 20 shall be a rule of construction and interpretation and nothing in
this Section 20 shall cause a forfeiture of benefits on the part of the
Executive.

 

[signature page follows]

 

 13 

 

 

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

  Cyclacel Pharmaceuticals, Inc.

 

  By:       Name       Title  

 

  Spiro Rombotis        

 

 14 

 

 

EXHIBIT A

 

1.          Your Release of Claims. You hereby agree and acknowledge that by
signing this Agreement, and for other good and valuable consideration, you are
waiving your right to assert any and all forms of legal claims against the
Company1/ of any kind whatsoever, whether known or unknown, arising from the
beginning of time through the date you execute this Agreement (the “Execution
Date”). Except as set forth below, your waiver and release herein is intended to
bar any form of legal claim, complaint or any other form of action (jointly
referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages, or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys’
fees and any other costs) against the Company, for any alleged action, inaction
or circumstance existing or arising through the Execution Date.

 

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:

 

**Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act and any similar Federal and state statute.

 

**Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.

 

**Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.

 



**Any other Claim arising under state or federal law.

 

 



1/          For purposes of this Agreement, the Company includes the Company and
any of its divisions, affiliates (which means all persons and entities directly
or indirectly controlling, controlled by or under common control with the
Company), subsidiaries and all other related entities, and its and their
directors, officers, employees, trustees, agents, successors and assigns.

 

 15 

 

  

Notwithstanding the foregoing, nothing contained in this Release constitutes a
waiver of any Claims you may have against the Company arising from or related to
the Indemnification Agreement and By-laws provisions referenced in Section 8 of
the Employment Agreement, dated January 1, 2014, entered into between you and
the Company.

 

You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the economic benefits being provided to you under the
terms of this Agreement.

 

It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been
encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Also, because you are over the
age of 40 and consistent with the provisions of the Age Discrimination in
Employment Act (“ADEA”), which prohibits discrimination on the basis of age, the
Company is providing you with twenty-one (21) days in which to consider and
accept the terms of this Agreement by signing below and returning it to me at:
[name], [address].

 

You may rescind your assent to this Agreement if, within seven (7) days after
you sign this Agreement, you deliver by hand or send by mail (certified, return
receipt and postmarked within such 7 day period) a notice of rescission to me at
the Company. The eighth day following your signing of this Agreement is the
Effective Date.

 

Also, consistent with the provisions of Federal and state discrimination laws,
nothing in this release shall be deemed to prohibit you from challenging the
validity of this release under such discrimination laws (the “ Discrimination
Laws”) or from filing a charge or complaint of age or other employment related
discrimination with the Equal Employment Opportunity Commission (“EEOC”) or
state equivalent, or from participating in any investigation or proceeding
conducted by the EEOC or state equivalent. Further, nothing in this release or
Agreement shall be deemed to limit the Company’s right to seek immediate
dismissal of such charge or complaint on the basis that your signing of this
Agreement constitutes a full release of any individual rights under the
Discrimination Laws, or to seek restitution to the extent permitted by law of
the economic benefits provided to you under this Agreement in the event that you
successfully challenge the validity of this release and prevail in any claim
under the Discrimination Laws.

 



  By:       Spiro Rombotis

 

  Date signed:  

 



 16 

